Name: 2003/232/EC: Council Decision of 27 March 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2003-04-03

 Avis juridique important|32003D02322003/232/EC: Council Decision of 27 March 2003 appointing a member of the Committee of the Regions Official Journal L 086 , 03/04/2003 P. 0046 - 0046Council Decisionof 27 March 2003appointing a member of the Committee of the Regions(2003/232/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Irish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Ms Mae SEXTON, of which the Council was notified on 20 December 2002,HAS DECIDED AS FOLLOWS:Sole ArticleMr Declan McDONNELL (member of Galway City Council) is hereby appointed a member of the Committee of the Regions in place of Ms Mae SEXTON for the remainder of her term of office, which expires on 25 January 2006.Done at Brussels, 27 March 2003.For the CouncilThe PresidentM. Stratakis(1) OJ L 24, 26.1.2002, p. 38.